IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 14, 2008
                                     No. 07-30949
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk
GEORGE A. BYNUM, JR.

                                                  Plaintiff-Appellant

v.

FEDERAL BUREAU OF PRISONS

                                                  Defendant-Appellee


                      Appeal from the United States District Court
                         for the Western District of Louisiana
                                USDC No. 1:07-CV-915


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
       George Bynum, Jr., federal prisoner # 06013-078, appeals the 28 U.S.C.
§§ 1915A and 1915(e)(2)(B) dismissal of his civil rights lawsuit as frivolous and
for failure to state a claim. The magistrate judge construed his complaint as
raising claims pursuant to 42 U.S.C. § 1983 and Bivens v. Six Unknown Named
Agents of Fed. Bureau of Narcotics,1 and recommended dismissal. Bynum filed




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
           403 U.S. 388 (1971).
                                     No. 07-30949

objections.      The district court rejected Bynum’s objections, and dismissed
Bynum’s claims for the reasons given by the magistrate.
      We address our jurisdiction sua sponte.2 By our reading of the pleadings,
Bynum asserted a Federal Tort Claims Act claim. We note also that Bynum
filed administrative claims for FTCA relief, and that the Government offered to
settle those claims. The magistrate did not address the FTCA claims, nor did
the district court who relied upon the magistrate’s recommendations. This loose
string strips the judgment of the required finality.3 Accordingly, we dismiss the
appeal, leaving Bynum’s FTCA claims in the district court’s hands.
      DISMISSED.




      2
        See Sobranes Recovery Pool I LLC v. Todd & Hughes Constr. Corp., 509 F.3d 216, 219
(5th Cir. 2007).
      3
          See 28 U.S.C. § 1291.

                                            2